                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DWAYNE EDMOND WILSON,

              Petitioner,
v.                                             CASE NO. 2:18-cv-10906
                                           HONORABLE VICTORIA A. ROBERTS
LES PARISH,

           Respondent.
_______________________________/

         ORDER DENYING AS MOOT PETITIONER’S MOTION TO REQUIRE
           RESPONDENT TO FILE ADDITIONAL RULE 5 MATERIALS [9]

       On March 19, 2018, petitioner Dwayne Edmond Wilson filed a habeas corpus

petition under 28 U.S.C. § 2254. The Petition challenges Petitioner’s convictions for

possession of a firearm during the commission of a felony, Mich. Comp. Laws §

750.227b, and two counts of unlawful imprisonment, Mich. Comp. Laws § 750.349b.

The sole ground for relief is that the prosecution violated Petitioner’s Sixth Amendment

right to a speedy trial. Currently before the Court is Petitioner’s Motion to Require

Respondent to File Additional Rule 5 Materials.

       Rule 5 of the Rules Governing Section 2254 requires the respondent in a habeas

action to file the relevant transcripts, appellate briefs, appellate opinions, and dispositive

orders relating to the conviction or sentence. See Rule 5(c) and (d) foll. 28 U.S.C. §

2254. The Federal Court of Appeals for the Sixth Circuit, moreover, requires Federal

District Courts to “make a review of the entire state court trial transcript in habeas cases

. . . .” Adams v. Holland, 330 F.3d 398, 406 (6th Cir. 2003).
         On October 1, 2018, counsel for respondent Les Parish filed an answer to the

habeas petition and large portions of the state-court proceedings. Petitioner, however,

maintains in his pending motion that Respondent neglected to file some of the

necessary transcripts, including the transcript for a pretrial hearing held on July 9, 2012,

and the trial proceeding held on October 6, 2014

         Respondent did not file an answer to Petitioner’s motion, but on December 20,

2018, he filed additional transcripts, including the ones specifically requested by

Petitioner. The Court believes that it now has all the materials needed for a proper

adjudication of Petitioner’s habeas claim. The Court, therefore, denies as moot

Petitioner’s Motion to Require Respondent to File Additional Rule 5 Materials, Docket

No. 9.

                                          s/ Victoria A. Roberts
                                          VICTORIA A. ROBERTS
                                          UNITED STATES DISTRICT JUDGE
Date: 6/20/19




                                             2
